Citation Nr: 0938690	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  03-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38, U.S.C.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 
1993.  He died in June 2001.  The appellant is advancing her 
claim as the mother of the Veteran.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This matter was previously before the Board originally in 
September 2005.  At that time, the Board denied the 
appellant's claims on appeal.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2008, the Court issued a 
memorandum decision vacating the September 2005 Board 
decision and remanding the matter to the Board for further 
adjudication.

The Board remanded this case in November 2008 to take 
necessary action to ensure compliance with the Court's 
memorandum decision.  However, during the processing of this 
remand the appellant has submitted a new significant medical 
statement which has impacted the nature of the evidentiary 
record.  As discussed in more detail below, the newly 
submitted evidence has raised a need for additional 
development before proper final Board adjudication may 
proceed.

As the case has been remanded by the Court, the Board will 
treat the case expeditiously without regard to its place on 
the Board's docket.  38 C.F.R. § 20.900(d) (2009).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran's mother claims entitlement to service connection 
for the cause of the Veteran's death and DIC benefits under 
the theory that the Veteran's suicide was a result of 
psychiatric disability causally related to service.  At the 
time of the Veteran's death, service connection was not in 
effect for any psychiatric disability.

During the processing of the Board's November 2008 remand, 
the appellant's attorney obtained and submitted an undated 
statement from a private psychiatrist, a Dr. Britanico, who 
claims that the Veteran "was under my treatment for post 
traumatic stress disability, when he returned to the 
Philippines during his leave from military service."  This 
statement recounts various issues affecting the Veteran and 
purports to quote significant entries from the Veteran's 
diary.  None of diary quotes refer to service, but the 
psychiatrist's letter offers the conclusion that "[t]here 
cannot be any contradiction that the depression and stress 
disability originated from the Kuwait war in which he fought 
and for which he got several medals and certificates of good 
service as an anti-tank assault marine."  The letter also 
opines that the Veteran's "war experiences, representing the 
main domino piece which fell and triggered what we might call 
the domino effect, ended in his suicide."

This evidence introduces to the record a new indication that 
the Veteran received medical/psychiatric treatment from Dr. 
Britanico that may be highly significant to this case.  
Currently the contemporaneous evidence concerning the 
Veteran's psychiatric health features a January 1994 VA 
examination report which does not indicate any diagnosis of 
posttraumatic stress disorder (PTSD) following service.

There now appears to be a potentially critical conflict 
between the contemporaneous evidence showing a psychiatric 
professional did not diagnose the Veteran with any PTSD 
pathology following service, versus the recently received 
psychiatric statement that newly indicates that the Veteran 
may have been treated for PTSD during service.  The Board 
believes that additional development is necessary, to review 
the record in its entirety and address the conflicting 
evidence with a competent medical opinion regarding whether 
PTSD is shown to have been diagnosed in compliance with the 
applicable DSM-IV criteria, whether any such PTSD diagnosis 
is associated with a verified in-service stressor event, and 
whether any diagnosed psychiatric pathology that may have 
caused the Veteran's death was causally related to service.

Currently, there are no contemporaneous private treatment 
records from Dr. Britanico within the claims file.  Such 
records could be greatly significant in this case.  The Board 
observes that following receipt of the submitted statement by 
Dr. Britanico, the RO mailed to the appellant a packet in 
February 2009 which included, among several materials, a 
blank form which may be used to provide authorization and 
consent to release information to VA.  The appellant has not 
returned this form and has not otherwise made any pertinent 
contemporaneous private treatment records from Dr. Britanico 
available for review.  However, as the RO's correspondence 
has not made a specifically clear indication to the appellant 
that submission of private treatment records from Dr. 
Britanico might be helpful in this matter, it appears 
plausible that the appellant would not have been aware of 
this possible purpose of the blank authorization form sent to 
her in February 2009.  In light of the fact that a remand is 
necessary for additional development anyway, the Board finds 
it reasonable to direct that the RO take steps to ascertain 
the availability of any pertinent private psychiatric 
treatment records from Dr. Britanico, including specifically 
requesting any such records or authorization from the 
appellant.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
reasonable steps to determine the 
availability of, and to obtain, any 
pertinent records concerning the Veteran's 
psychiatric treatment from Dr. Britanico.  
If the necessary authorization, or the 
records themselves, cannot be obtained, 
this should be noted in the claims file.

2.  After all pertinent records determined 
to be available have been obtained and 
associated with the claims file to the 
extent possible, the claims file should be 
forwarded to an appropriate VA psychiatric 
examiner for review, to include service 
treatment records and post-service 
treatment records (to specifically include 
reports from Dr. Britanico). 

     a)  The examiner should specifically 
confirm or refute whether the Veteran is 
shown to have met the diagnostic criteria 
for a diagnosis of PTSD under the 
requisite DSM-IV criteria.

     b)  The examiner should offer an 
opinion as to whether it at least as 
likely as not (a 50% or higher degree of 
probability) that any acquired psychiatric 
disability, to include PTSD, was 
manifested during the Veteran's active 
duty service, or was otherwise causally 
related to such service. 

     c)  If so, the examiner should offer 
an opinion as to whether it at least as 
likely as not (a 50% or higher degree of 
probability) that such psychiatric 
disorder caused or contributed to the 
Veteran's death. 

3.  After completion of the above, the RO 
should review the expanded record, to 
include all additional evidence received 
since the most recent supplemental 
statement of the case, and readjudicate 
the issues on appeal.  If any issue on 
appeal remains denied, the RO should 
furnish the Veteran with an appropriate 
supplemental statement of the case and the 
case should be returned to the Board after 
the Veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

